COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     In re Catherine Murrah Molloy

Appellate case number:   01-19-00894-CV

Trial court case number: 2018-67151

Trial court:             257th District Court of Harris County

      This is an original proceeding related to an appeal filed in appellate cause number 01-19-
00840-CV, styled Molloy v. Fletcher. The appeal is stayed for mediation until January 27, 2020.
       The Court stays this original proceeding until January 27, 2020, or until the parties
advise the Court of the result of the mediation in 01-19-00840-CV.
       It is so ORDERED.

Judge’s signature: __Justice Peter Kelly_______________________
                    Acting individually  Acting for the Court


Date: __December 17, 2019___